Gary, J. This case is a companion to Stein v. Goldsmith, 44 Ill. App. 108, and was brought here doubtless, with the hope that it might exercise some collateral influence upon that. The parties here are the son complaining that the father has taken by default, a wrong judgment against him, and the father admitting it, and on the face of the record the judgment does appear to be wrong. How, in fact, the judgment was taken, appears in the opinion in the other case, but is not shown by this record. It does appear however, by this record, that Goldsmith was co-defendant of the plaintiff in error, in an action of assumpsit, and withdrew his plea of the general issue, and so his successful defense was made, not upon any matter personal to himself, as infancy or bankruptcy. And the record shows no service of process upon plaintiff in error. Miller v. Glass, 14 Ill. App. 177. For either of these reasons this judgment is wrong and is reversed, but there is nothing to ground further proceedings upon, and so the case is not remanded. Ditch v. Edwards, 1 Scam. 127. Judgment reversed.